ARMED SERVICES BOARD OF CONTRACT APPEALS

      Appeal of --                             )
                                               )
      Hashmat Khalil Rezai Road & Construction )              ASBCA No. 58868
       Company                                 )
                                               )
      UnderContractNo. W5J9JE-11-C-0197        )

      APPEARANCE FOR THE APPELLANT:                           Mr. Daud Rezai
                                                               President

      APPEARANCES FOR THE GOVERNMENT:                         Thomas H. Gourlay, Jr., Esq.
                                                               Engineer Chief Trial Attorney
                                                              James D. Stephens, Esq.
                                                               Engineer Trial Attorney
                                                               U.S. Army Engineer District, Middle East
                                                               Winchester, VA

                                       ORDER OF DISMISSAL

            The dispute has been settled. The appeal is dismissed with prejudice.

            Dated: I September 2015

                                                         ~~                -·~~              ('~/
                                                                                               !                 ;7
                                                                     .t/
                                                    ,•        ;/                  1·   -/,

                                                              !.'~         LL\\,_                       ,._.-A


                                                  ·, "EiI~ffili~~. T~~S                             v       L--

                                                         Administrative Judge
                                                         Armed Services Board
                                                         of Contract Appeals

             I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
      Services Board of Contract Appeals in ASBCA No. 58868, Appeal ofHashmat Khalil Rezai
      Road & Construction Company, rendered in conformance with the Board's Charter.

            Dated:




I                                                        JEFFREY D. GARDIN
                                                         Recorder, Armed Services
I,,                                                      Board of Contract Appeals

I
I